Case: 21-40680   Document: 00516498357       Page: 1    Date Filed: 10/05/2022




          United States Court of Appeals
               for the Fifth Circuit                             United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  October 5, 2022
                              No. 21-40680                         Lyle W. Cayce
                                                                        Clerk

   State of Texas; State of Alabama; State of Arkansas;
   State of Louisiana; State of Nebraska; State of South
   Carolina; State of West Virginia; State of Kansas;
   State of Mississippi,

                                                       Plaintiffs—Appellees,

                                 versus

   United States of America; Alejandro Mayorkas, Secretary,
   U.S. Department of Homeland Security; Troy Miller, Acting
   Commissioner, U.S. Customs and Border Protection; Tae D. Johnson,
   Acting Director of U.S. Immigration and Customs Enforcement; Ur M.
   Jaddou, Director of U.S. Citizenship and Immigration Services,

                                                   Defendants—Appellants,

   Elizabeth Diaz; Jose Magana-Salgado; Karina Ruiz De
   Diaz; Jin Park; Denise Romero; Angel Silva; Moses
   Kamau Chege; Hyo-Won Jeon; Blanca Gonzalez; Maria
   Rocha; Maria Diaz; Elly Marisol Estrada; Darwin
   Velasquez; Oscar Alvarez; Luis A. Rafael; Nanci J.
   Palacios Godinez; Jung Woo Kim; Carlos Aguilar
   Gonzalez; State of New Jersey,

                                          Intervenor Defendants—Appellants.
Case: 21-40680        Document: 00516498357              Page: 2       Date Filed: 10/05/2022

                                         No. 21-40680



                     Appeal from the United States District Court
                         for the Southern District of Texas
                               USDC No. 1:18-CV-68


   Before Richman, Chief Judge, and Ho and Engelhardt, Circuit
   Judges.
   Priscilla Richman, Chief Judge:
           In 2012 the Secretary of the Department of Homeland Security
   (DHS) announced the Deferred Action for Childhood Arrivals (DACA)
   program. The program was set forth in a three-page memorandum (to which
   we will refer as the DACA Memorandum or the memorandum). 1 Among
   other provisions, the DACA Memorandum directed that removal of certain
   aliens who entered the United States unlawfully as children should be
   deferred and that these immigrants should receive certain benefits. Eight
   states and the Governors of two states, led by Texas, have challenged
   DACA’s validity. 2 In ruling on competing motions for summary judgment,
   the district court held that the DACA Memorandum violates procedural and
   substantive requirements of the Administrative Procedure Act (APA). 3 The
   district court vacated the DACA Memorandum and remanded to DHS for
   further consideration but temporarily stayed that vacatur as it applies to




           1
            Memorandum from Janet Napolitano, Sec’y, Dep’t of Homeland Sec., to David
   Aguilar, Acting Comm’r, U.S. Customs and Border Prot., et al. (June 15, 2012) (DACA
   Memorandum) (ROA.350-52), https://www.dhs.gov/xlibrary/assets/s1-exercising-
   prosecutorial-discretion-individuals-who-came-to-us-as-children.pdf.
           2
           The Plaintiffs are the States of Texas, Alabama, Arkansas, Louisiana, Nebraska,
   South Carolina, West Virginia, and Kansas, and the Governors of Mississippi and Maine.
   ROA.4175 (Amended Complaint).
           3
           5 U.S.C. § 500 et. seq.; Texas v. United States, 549 F. Supp. 3d 572, 624 (S.D. Tex.
   2021). We cite the district court’s opinion as “Dist. Ct. Op., 549 F. Supp. 3d at —.”




                                                2
Case: 21-40680             Document: 00516498357            Page: 3   Date Filed: 10/05/2022




                                             No. 21-40680


   current DACA recipients. 4 The district court further ruled that DHS may
   continue to accept new and renewal DACA applications but enjoined DHS
   from approving any new DACA applications. 5 We affirm the district court’s
   judgment in part, but remand to the district court rather than DHS in light of
   a final rule promulgated by DHS in August 2022. 6
                                                  I
           The 2012 DACA Memorandum applies to “certain young people who
   were brought to this country as children” unlawfully and would otherwise be
   removable. 7 The DACA Memorandum provides that an illegal alien qualifies
   for relief from removal and specified benefits if that person

           • came to the United States under the age of sixteen;
           • has continuously resided in the United States for at least five years
                     preceding the date of the memorandum and was present in the
                     United States on the date of the memorandum;
           • is currently in school, has graduated from high school, has
                     obtained a general education development certificate, or is an
                     honorably discharged veteran of the Coast Guard or Armed Forces
                     of the United States;
           • has not been convicted of a felony offense, a significant
                     misdemeanor offense, multiple misdemeanor offenses, or does not
                     otherwise pose a threat to national security or public safety;




           4
               Dist. Ct. Op., 549 F. Supp. 3d at 624.
           5
               Id.
           6
             Deferred Action for Childhood Arrivals, 87 Fed. Reg. 53,152 (Aug. 30, 2022) (to
   be codified at 8 C.F.R. pts 106, 236, and 274a).
           7
               Id.




                                                  3
Case: 21-40680            Document: 00516498357          Page: 4       Date Filed: 10/05/2022




                                          No. 21-40680


             • is not above the age of thirty as of the date of the memorandum;
                    and
             • passes a background check. 8
             Under these criteria, the district court concluded that about 1.5
   million aliens were covered by the DACA Memorandum. 9
             The memorandum instructs immigration agencies to “exercise
   prosecutorial discretion, on an individual basis, for individuals who meet the
   above criteria by deferring action for a period of two years, subject to
   renewal . . . .” 10      United States Citizenship and Immigration Services
   (USCIS) was directed to “establish a clear and efficient process” to that
   end. 11
             Those granted deferred action became eligible for other benefits. By
   virtue of deferred action, recipients were deemed “lawfully present” under
   pre-existing federal regulations and could seek work authorization, and were
   eligible for Social Security and Medicare. 12 The memorandum expressly


             8
            Memorandum from Janet Napolitano, Sec’y, Dep’t of Homeland Sec., to David
   Aguilar, Acting Comm’r, U.S. Customs and Border Prot., et al. (June 15, 2012) (DACA
   Memorandum) (ROA.350-52), https://www.dhs.gov/xlibrary/assets/s1-exercising-
   prosecutorial-discretion-individuals-who-came-to-us-as-children.pdf.
             9
             Texas v. United States, 549 F. Supp. 3d 572, 578 n.10 (S.D. Tex. 2021) (“Estimates
   provided to the Court differ in the total number of DACA-eligible individuals. . . . Rather
   than relying on extrinsic sources, arguments from counsel, or government statistics that
   frequently change, the Court instead will use a midrange number of approximately 1.5
   million eligible individuals.”).
             10
                  DACA Memorandum at 2.
             11
                  Id.
             12
             See DHS v. Regents of the Univ. of Cal., 140 S. Ct. 1891, 1902 (2020) (explaining
   that work authorization for deferred action recipients is “permitted under regulations long
   predating DACA’s creation” and that “[p]ursuant to other regulations, deferred action
   recipients are considered ‘lawfully present’ for purposes of, and therefore eligible to
   receive, Social Security and Medicare benefits”); see also 8 C.F.R. § 274a.12(c)(14) (2022)




                                                4
Case: 21-40680              Document: 00516498357           Page: 5       Date Filed: 10/05/2022




                                            No. 21-40680


   stated that “USCIS shall accept applications to determine whether these
   individuals qualify for work authorization during this period of deferred
   action.” 13
           The memorandum contained several disclaimers. “DHS cannot
   provide any assurance that relief will be granted in all cases.” 14                  The
   memorandum says that it “confers no substantive right, immigration status
   or pathway to citizenship.” 15 It purports to “set forth policy for the exercise
   of discretion within the framework of existing law.” 16
           Two years later, in November 2014, DHS issued a memorandum to
   expand DACA and institute a related program called Deferred Action for
   Parents of Americans and Lawful Permanent Residents (DAPA). 17 The
   DACA expansion would have removed the age limit, extended the entry date
   from 2007 to 2010, and extended the renewable deferred action period from
   two years to three years. 18 Up to 4.3 million parents of United States citizens
   or lawful permanent residents would have been eligible under the DAPA
   program. 19



   (work authorization); 8 C.F.R. § 1.3(a)(4)(vi) (Social Security); 42 C.F.R. § 417.422(h)
   (Medicare).
           13
                DACA Memorandum at 3.
           14
                Id. at 2.
           15
                Id. at 3.
           16
                Id.
           17
            Memorandum from Jeh Johnson, Sec’y, Dep’t of Homeland Sec., to León
   Rodríguez, Dir., U.S. Citizenship & Immigr. Servs., et al. (Nov. 20, 2014) (ROA.354-58),
   https://www.dhs.gov/sites/default/files/publications/14_1120_memo_deferred_action
   _2.pdf.
           18
                Id. at 3-4.
           19
                DHS v. Regents of the Univ. of Cal., 140 S. Ct. 1891, 1902 (2020).




                                                   5
Case: 21-40680            Document: 00516498357             Page: 6         Date Filed: 10/05/2022




                                            No. 21-40680


           Twenty-six states filed suit in the Southern District of Texas to
   prevent DAPA’s implementation. 20 The district court entered a nationwide
   preliminary injunction. 21 In Texas v. United States (DAPA), 22 this court
   affirmed the grant of injunctive relief. 23 We held that DAPA likely violated
   procedural APA requirements because it was a substantive rule that required
   notice and comment. 24 We also held that DAPA likely violated substantive
   APA requirements because it was “manifestly contrary” to the Immigration
   and Naturalization Act (INA). 25 The Supreme Court affirmed this court’s
   judgment without an opinion by an equally divided vote. 26
           After a change in Presidential administrations, the new Attorney
   General determined that DACA was likewise unlawful. 27 DHS then issued a
   memorandum attempting to rescind DACA. 28 In Department of Homeland
   Security v. Regents of the University of California, 29 the Supreme Court held
   that DACA’s rescission violated the APA. The Court first determined that
   the rescission decision was reviewable. 30 DACA “conferr[ed] affirmative
   immigration relief,” granting both forbearance from removal and other


           20
                Texas v. United States, 86 F. Supp. 3d 591, 604 (S.D. Tex. 2015).
           21
                Id. at 677-78.
           22
                809 F.3d 134 (5th Cir. 2015).
           23
                Id. at 146.
           24
                Id. at 177-78.
           25
             Id. at 182 (quoting Mayo Found. for Med. Educ. & Rsch. v. United States, 562 U.S.
   44, 53 (2011)).
           26
                United States v. Texas, 579 U.S. 547 (2016) (per curiam).
           27
                DHS v. Regents of the Univ. of Cal., 140 S. Ct. 1891, 1903 (2020).
           28
                ROA.366-71.
           29
                140 S. Ct. 1891 (2020).
           30
                Id. at 1907.




                                                   6
Case: 21-40680               Document: 00516498357          Page: 7     Date Filed: 10/05/2022




                                             No. 21-40680


   benefits attendant to deferred action: eligibility for work authorization, Social
   Security, and Medicare. 31 “Because the DACA program is more than a non-
   enforcement policy, its rescission is subject to review under the APA,” the
   Court explained. 32
              The Court then held that the decision to rescind DACA was arbitrary
   and capricious. 33             DHS did not explain why it was terminating “the
   forbearance policy at the heart of DACA,” instead of the benefits alone. 34
   “[G]iven DHS’s earlier judgment that forbearance is ‘especially justified’
   for ‘productive young people’ who were brought here as children and ‘know
   only this country as home,’ the DACA Memorandum could not be rescinded
   in full ‘without any consideration whatsoever’ of a forbearance-only policy,”
   the Court concluded. 35 The rescission was also arbitrary and capricious
   because DHS “failed to address whether there was ‘legitimate reliance’ on
   the DACA Memorandum.” 36
              In May 2018, while litigation over DACA’s rescission was ongoing,
   several states filed this lawsuit against the Government challenging DACA’s
   implementation in the first instance. 37 A group of twenty-two DACA
   recipients and the State of New Jersey intervened as codefendants. 38 The


              31
                   Id. at 1906.
              32
                   Id. at 1907.
              33
                   Id. at 1913.
              34
                   Id. at 1912.
              35
             Id. (internal citation omitted) (quoting Motor Vehicle Mfrs. Ass’n of U.S., Inc. v.
   State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 51 (1983)).
              36
                   Id. at 1913 (quoting Smiley v. Citibank (S. Dakota), N.A., 517 U.S. 735, 742
   (1996)).
              37
                   ROA.135.
              38
                   ROA.15354.




                                                   7
Case: 21-40680           Document: 00516498357            Page: 8       Date Filed: 10/05/2022




                                           No. 21-40680


   plaintiff States and Governors, to whom we will hereafter refer as “the
   States” for simplicity, requested a preliminary injunction. Although the
   district court held that the States would likely succeed on the merits of their
   procedural and substantive APA claims, the court declined to issue a
   preliminary injunction 39 because of the States’ delay in raising the challenge
   and the relative hardship enjoining DACA would cause to the defendants and
   the public. 40
          After the Supreme Court’s decision in Regents, the States and the
   DACA Recipients filed cross-motions for summary judgment. 41 The district
   court granted summary judgment in favor of the States. 42 It concluded that
   DACA violated the procedural and substantive requirements of the APA. 43
   The court held that DACA was procedurally deficient because it failed to
   undergo notice and comment. 44 DACA was not a general policy statement
   exempt from notice and comment because it involved “significant rights and
   obligations” and imposed “fixed criteria.” 45 The district court further held
   that DACA was substantively unlawful because it violated the INA and other
   immigration statutes. 46 The district court concluded that DACA was “‘in
   excess of statutory jurisdiction’ and ‘short of statutory right’ . . . .” because
   “Congress’s clear articulation of laws for removal, lawful presence, and work



          39
               Texas v. United States, 328 F. Supp.3d 662, 743 (S.D. Tex. 2018).
          40
               Id. at 742.
          41
               ROA.22370, 23891.
          42
               Texas v. United States, 549 F. Supp. 3d 572, 624 (S.D. Tex. 2021).
          43
               Id. at 603, 621.
          44
               Id. at 602-03.
          45
               Id. at 602.
          46
               Id. at 615-17.




                                                 8
Case: 21-40680            Document: 00516498357            Page: 9   Date Filed: 10/05/2022




                                            No. 21-40680


   authorization illustrates a manifest intent to reserve for itself the authority to
   determine the framework of the nation’s immigration system.” 47
           The district court vacated the DACA Memorandum and remanded
   the proceedings to DHS. 48 However, the district court temporarily stayed
   the vacatur as to the approximately 600,000 existing DACA recipients. 49
   The court’s judgment also permitted DHS to accept new and renewal DACA
   applications but enjoined the DHS from approving any new applications and
   granting any attendant status. 50 The defendants appealed to this court. 51
   The DHS also issued a notice of proposed rulemaking with the stated intent
   to “preserve and fortify DHS’s DACA policy” 52 in response to the district
   court’s remand.
           After we heard oral argument on July 6, 2022, the agency promulgated
   a final rule on August 30, 2022 (“Final Rule”). 53 DHS urges us to review the
   substantive challenges to the Final Rule, asserting that we have jurisdiction
   to do so and that none of the changes in the Final Rule are material. The
   States (other than New Jersey) contend that if we do not decide this appeal
   until October 31, 2022, or thereafter, we should treat the Final Rule as the



           47
                Id. at 614.
           48
                Id. at 624.
           49
              Id.; see also Count of Active DACA Recipients by Month of Current DACA
   Expiration as of June 30, 2021, U.S. Citizenship & Immigr. Servs.,
   https://go.usa.gov/xMwtK.
           50
                Dist. Ct. Op., 549 F. Supp. 3d at 624.
           51
                ROA.25313, 25317, 25320.
           52
              Deferred Action for Childhood Arrivals, 86 Fed. Reg. 53,736, 53,773 (proposed
   Sept. 28, 2021) (to be codified in scattered sections of 8 C.F.R).
           53
             Deferred Action for Childhood Arrivals, 87 Fed. Reg. 53,152 (Aug. 30, 2022) (to
   be codified at 8 C.F.R. pts 106, 236, and 274a).




                                                  9
Case: 21-40680     Document: 00516498357            Page: 10   Date Filed: 10/05/2022




                                     No. 21-40680


   agency action under consideration because, they assert, the Final Rule is
   substantially similar to the 2012 DACA Memorandum. DACA recipients
   contend that in light of the Final Rule, this court should remand the case to
   the district court to consider that rule in the first instance because “it is far
   from clear how the District Court here will address the DACA [Final] Rule”
   and this court does not have the administrative record regarding the Final
   Rule before it. New Jersey essentially agrees with the DACA recipients.
          For the reasons discussed below, we affirm the district court’s
   judgment with regard to the procedural and substantive provisions of the
   DACA memorandum. Assuming without deciding that we presently have
   jurisdiction to review the Final Rule, we decline to do so at this juncture. We
   do not have the administrative record before us. We cannot determine
   whether there are material differences in that record and the record before
   the district court regarding the 2012 DACA Memorandum. The DACA
   Memorandum remains in effect until October 31, 2022. To the extent our
   determinations about questions of law in the present appeal would also apply
   to the Final Rule, those issues of law should be resolved sooner rather than
   later to move this case forward as expeditiously as possible. A district court
   is in the best position to review the administrative record in the rulemaking
   proceeding and determine whether our holdings as to the 2012 DACA
   Memorandum fully resolve issues concerning the Final Rule.
          The district court’s remand to DHS pending the issuance of a Final
   Rule has been rendered unnecessary by supervening events. That portion of
   the district court’s judgment is accordingly vacated, and we remand to the
   district court for further proceedings that the parties may pursue regarding
   the Final Rule. That does not, of course, foreclose remanding to DHS upon
   review of the Final Rule in any future proceedings. Today, we consider only
   the challenges to the 2012 DACA Memorandum.




                                          10
Case: 21-40680        Document: 00516498357          Page: 11   Date Filed: 10/05/2022




                                      No. 21-40680


                                           II
         We first consider the relief that the States sought in the district court.
   Among many other allegations, the States assert in their Amended Complaint
   that “[b]ut for the Executive’s implementation of DACA, aliens covered by
   that program would not be eligible for lawful presence, and would be
   removable under the INA.” 54 They further contend that because of the
   unlawful DACA program, aliens covered by it are eligible for work
   authorization, lawful-permanent-resident status by obtaining advance parole,
   and United States citizenship by obtaining advance parole. 55 The remedy the
   States ultimately seek is to “phase out the DACA program within two
   years.” 56 They do not seek to “require the Executive to immediately rescind
   any existing DACA permits that confer lawful presence or work
   authorization.” 57 They assert that though a court would have the power to
   immediately rescind all DACA permits that confer lawful presence and work
   authorizations, the “Plaintiff States are amenable to an injunction that
   prospectively enjoins Defendants in the future from renewing or issuing any
   new DACA permits.” 58 Without DACA permits, current and prospective
   DACA recipients would be subject to removal under the same conditions and
   terms as other similarly situated immigrants who are illegally present in the
   United States. Throughout the Amended Complaint and briefing, the States
   contend that the special treatment afforded by the DACA Memorandum, not
   just the benefits conferred, have encouraged those eligible for DACA to



          54
               Amended Complaint ¶ 211. ROA.4225.
          55
               Amended Complaint ¶¶ 212-214. ROA.4225.
          56
               Amended Complaint ¶ 339. ROA.4244.
          57
               Amended Complaint ¶ 339. ROA.4244.
          58
               Amended Complaint ¶ 339. ROA.4244.




                                           11
Case: 21-40680         Document: 00516498357               Page: 12   Date Filed: 10/05/2022




                                            No. 21-40680


   remain in this country. A key component for obtaining relief, the States say,
   is that at least some DACA recipients would be motivated to leave the States
   if the DACA program is ended. Deferring removal for DACA recipients, that
   is, special treatment under the immigration laws governing removal, is an
   integral part of the causation of the States’ injuries, according to their
   Amended Complaint and briefing. For example, the States assert in the
   Appellees’ Brief in our court that “[t]he district court’s injunction redresses
   the States’ injuries because many of those aliens would and will return to
   their countries of origin without DACA.”
          In sum, the States seek an end to the DACA program in its entirety at
   some point in the future. They seek to end both forbearance of removal and
   the conferral of benefits to existing DACA recipients as existing permits
   expire. The States make clear in their filings and briefing that once the
   DACA program has ended, former DACA recipients should be removable on
   the same basis as any other similarly situated illegal alien.
                                                III
          Before considering the merits of the appeals from the district court’s
   judgment, we must resolve whether any Plaintiff has standing to assert the
   claims at issue. Article III of the Constitution restricts the federal judicial
   power to the resolution of “Cases” or “Controversies.” 59 “For there to be
   a case or controversy under Article III, the plaintiff must have a ‘personal




          59
               U.S. Const. art. III, § 2.




                                                 12
Case: 21-40680             Document: 00516498357               Page: 13        Date Filed: 10/05/2022




                                                No. 21-40680


   stake’ in the case—in other words, standing.” 60 “Standing is a question of
   law that we review de novo.” 61
              As the parties invoking federal jurisdiction, the States bear the burden
   of establishing standing. 62 To do so, they “must show (i) that [they] suffered
   an injury in fact that is concrete, particularized, and actual or imminent;
   (ii) that the injury was likely caused by the defendant; and (iii) that the injury
   would likely be redressed by judicial relief.” 63 The States must make this
   showing “with the manner and degree of evidence required at the successive
   stages of the litigation.” 64 At summary judgment, they “can no longer rest
   on . . . ‘mere allegations,’ but must ‘set forth’ by affidavit or other evidence
   ‘specific facts.’” 65
              The presence of one party with standing is sufficient to authorize our
   review. 66 Texas is the only state that has attempted to demonstrate standing.
                                                      A
              Texas contends that it warrants special solicitude in the standing
   analysis. “States are not normal litigants for the purposes of invoking federal
   jurisdiction” and may be “entitled to special solicitude.” 67 When special


              60
             TransUnion LLC v. Ramirez, 141 S. Ct. 2190, 2203 (2021) (quoting Raines v.
   Byrd, 521 U.S. 811, 819 (1997)).
              61
             N. Cypress Med. Ctr. Op. Co. v. Cigna Healthcare, 781 F.3d 182, 191 (5th Cir. 2015)
   (quoting Rivera v. Wyeth-Ayerst Labs., 283 F.3d 315, 319 (5th Cir. 2002)).
              62
                   TransUnion, 141 S. Ct. at 2207.
              63
                   Id. at 2203.
              64
                   Id. at 2208 (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992)).
              65
                   Clapper v. Amnesty Int’l USA, 568 U.S. 398, 412 (2013) (quoting Lujan, 504 U.S.
   at 561).
              66
                   Rumsfeld v. Forum for Academic & Inst. Rights, Inc., 547 U.S. 47, 52 n.2 (2006).
              67
                   Massachusetts v. EPA, 549 U.S. 497, 518, 520 (2007).




                                                      13
Case: 21-40680           Document: 00516498357              Page: 14   Date Filed: 10/05/2022




                                            No. 21-40680


   solicitude is appropriate, a state can establish standing “without meeting all
   the normal standards for redressability and immediacy.” 68 Standing will
   exist “if there is some possibility that the requested relief will prompt the
   injury-causing party to reconsider the decision that allegedly harmed the
   litigant.” 69
           Special solicitude has two requirements: (1) the State must have a
   procedural right to challenge the action in question, and (2) the challenged
   action must affect one of the State’s quasi-sovereign interests. 70 Texas
   satisfies the first requirement. As in DAPA, Texas asserts a procedural right
   under the APA to challenge agency action. 71 “In enacting the APA, Congress
   intended for those ‘suffering legal wrong because of agency action’ to have
   judicial recourse, and the states fall well within that definition.” 72 Once
   again, now with DACA, Texas “challenges DHS’s affirmative decision to set
   guidelines for granting lawful presence to a broad class of illegal aliens.” 73
           To satisfy the second requirement, DACA must affect a quasi-
   sovereign interest. The leading Supreme Court decision regarding this
   concept is Alfred L. Snapp & Son, Inc. v. Puerto Rico ex rel. Barez. 74 A quasi-
   sovereign interest is “a judicial construct that does not lend itself to a simple
   or exact definition.” 75            Quasi-sovereign interests are “not sovereign



           68
                Id. at 517-18 (quoting Lujan, 504 U.S. at 572 n.7).
           69
                Id. at 518.
           70
                DAPA, 809 F.3d 134, 151-52 (5th Cir. 2015).
           71
                See id. at 152.
           72
                Id. (footnote omitted) (quoting 5 U.S.C. § 702).
           73
                Id. at 152.
           74
                458 U.S. 592 (1982).
           75
                Id. at 601.




                                                  14
Case: 21-40680          Document: 00516498357             Page: 15      Date Filed: 10/05/2022




                                           No. 21-40680


   interests, proprietary interests, or private interests pursued by the State as a
   nominal party.” 76 Rather, they “consist of a set of interests that the State
   has in the well-being of its populace.” 77 These include interests in “the
   health and well-being—both physical and economic—of its residents” and
   in “not being discriminatorily denied its rightful status in the federal
   system.” 78       “One helpful indication” of a quasi-sovereign interest is
   “whether the injury is one that the State, if it could, would likely attempt to
   address through its sovereign lawmaking powers.” 79
          An agency action may affect a quasi-sovereign interest if it is alleged
   to damage certain “sovereign prerogatives [that] are now lodged in the
   Federal Government.” 80 In DAPA, we observed that “[w]hen the states
   joined the union, they surrendered some of their sovereign prerogatives over
   immigration,” including their power to “establish their own classifications
   of aliens.” 81 We concluded that this interest in classifying aliens was
   analogous to the interest in regulating emissions that the Supreme Court
   deemed a quasi-sovereign interest in Massachusetts v. EPA. 82 “Both these
   plaintiff states and Massachusetts now rely on the federal government to
   protect their interests,” so DAPA affected the states’ quasi-sovereign




          76
               Id. at 602.
          77
               Id.
          78
               Id. at 607.
          79
               Massachusetts v. EPA, 549 U.S. 497, 519 (2007) (quoting Snapp, 458 U.S. at 607).
          80
               Id.
          81
               DAPA, 809 F.3d 134, 153 (5th Cir. 2015).
          82
               549 U.S. 497 (2007); DAPA, 809 F.3d at 155.




                                                15
Case: 21-40680           Document: 00516498357          Page: 16       Date Filed: 10/05/2022




                                         No. 21-40680


   interests. 83 DACA does the same. Like DAPA, DACA implicates Texas’s
   quasi-sovereign interest in classifying aliens.
           The DACA Recipients claim that this case is different. In DAPA, they
   point out, we recognized a quasi-sovereign interest on two grounds: “the
   direct, substantial pressure directed at the states [to change their laws] and
   the fact that they have surrendered some of their control over immigration to
   the federal government.” 84 Here, the Recipients suggest, there is only the
   surrender of control over immigration; there is no pressure on Texas to
   change specific laws.
           The DAPA decision considered a Texas law that required issuance of
   a driver’s license to a noncitizen who presented proper documentation
   authorizing the alien to be present in the United States. 85 DAPA granted
   lawful permanent status to those eligible for that program, and there was
   evidence that a substantial number of DAPA beneficiaries would apply for a
   driver’s license. 86 Texas subsidizes its licenses, and the record reflected that
   the State would lose $130.89 on each license it issued to a DAPA
   beneficiary. 87 We concluded that the economic incentive Texas had to
   change its laws subsidizing driver’s licenses for authorized noncitizens gave




           83
                DAPA, 809 F.3d at 154.
           84
                Id. at 154-55.
           85
                Id. at 155.
           86
              Id. (“If permitted to go into effect, DAPA would enable at least 500,000 illegal
   aliens in Texas to satisfy that requirement with proof of lawful presence or employment
   authorization. Texas subsidizes its licenses and would lose a minimum of $130.89 on each
   one it issued to a DAPA beneficiary. Even a modest estimate would put the loss at ‘several
   million dollars.’”) (footnotes omitted).
           87
                Id.




                                               16
Case: 21-40680           Document: 00516498357            Page: 17       Date Filed: 10/05/2022




                                           No. 21-40680


   rise to a quasi-sovereign interest. 88 But we also noted Texas might not be
   able to change its laws if challenges based on federal preemption or violations
   of the Equal Protection Clause were mounted. 89 We recognized that a State’s
   inability to legislate around DACA can create a quasi-sovereign interest. 90 In
   Massachusetts, the State had a quasi-sovereign interest because it could not
   regulate greenhouse gases. 91 The Court explained that “Massachusetts
   cannot invade Rhode Island to force reductions in greenhouse gas emissions,
   it cannot negotiate an emissions treaty with China or India, and in some
   circumstances the exercises of its police powers to reduce in-state motor-
   vehicle emissions might well be pre-empted.” 92 The Court did not identify
   any law that Massachusetts would be moved to change. Rather, its holding
   depended on the constraints on the State’s ability to respond. Similarly, in
   DAPA, we indicated that a quasi-sovereign interest could arise based on
   “federal preemption of state law.” 93
           DACA implicates preemption concerns. It classifies aliens and their
   status while in this country. “The federal government alone, however, has
   the power to classify non-citizens.” 94 “Policies pertaining to the entry of
   aliens and their right to remain here are . . . entrusted exclusively to


           88
                Id.
           89
                Id. at 153.
           90
             Id. at 154 (“So too are the states asserting institutional injury to their lawmaking
   authority.”).
           91
                Massachusetts v. EPA, 549 U.S. 497, 519 (2007).
           92
                Id.
           93
              DAPA, 809 F.3d at 153; see also Wyoming ex rel. Crank v. United States, 539 F.3d
   1236, 1242 (10th Cir. 2008) (“Federal regulatory action that preempts state law creates a
   sufficient injury-in-fact to satisfy this prong.”)
           94
             Villas at Parkside Partners v. City of Farmers Branch, 726 F.3d 524, 536 (5th Cir.
   2013) (en banc).




                                                 17
Case: 21-40680           Document: 00516498357               Page: 18     Date Filed: 10/05/2022




                                            No. 21-40680


   Congress. . . .” 95           An attempt by Texas to establish an alternative
   classification system or work authorizations would be preempted, despite the
   State’s likely interest in doing so. 96              “‘The pervasiveness of federal
   regulation does not diminish the importance of immigration policy to the
   States,’       which         ‘bear[]   many   of    the    consequences     of   unlawful
   immigration.’” 97              The importance of immigration policy and its
   consequences to Texas, coupled with the restraints on Texas’ power to make
   it, create a quasi-sovereign interest. 98
           The Recipients argue that DACA does not affect quasi-sovereign
   interests because it regulates private actors rather than the States. They cite
   the Supreme Court’s decision in Murphy v. NCAA, 99 which invalidated a
   federal law that prohibited states from authorizing sports gambling
   schemes. 100 The law violated the anticommandeering doctrine because it
   “unequivocally dictate[d] what a state legislature may and may not do.” 101
   DACA does not operate as a direct command to the states, the Recipients
   argue, so it does not infringe upon states’ sovereignty.
           The DACA Memorandum may not commandeer the states, but that
   does not mean it is unrelated to state sovereignty. As Murphy itself explains,
   anticommandeering and preemption are separate doctrines. In contrast to



           95
                Galvan v. Press, 347 U.S. 522, 531 (1954).
           96
                See Arizona v. United States, 567 U.S. 387, 409 (2012).
           97
                DAPA, 809 F.3d at 163 (quoting Arizona, 567 U.S. at 397).
           98
             Alfred L. Snapp & Son, Inc. v. Puerto Rico ex rel. Barez, 458 U.S. 592, 607 (1982)
   (observing that a state’s desire to legislate suggests a quasi-sovereign interest).
           99
                138 S. Ct. 1461 (2018).
           100
                 Id. at 1485.
           101
                 Id. at 1478.




                                                  18
Case: 21-40680          Document: 00516498357                 Page: 19   Date Filed: 10/05/2022




                                               No. 21-40680


   anticommandeering, “every form of preemption is based on a federal law that
   regulates the conduct of private actors, not the States.” 102                           Both
   commandeering and preemption pertain to states’ “sovereign interest in ‘the
   power to create and enforce a legal code.’” 103 DACA is a program for alien
   classification, and it relates to preemption.                   That DACA addresses
   classification and rights of individual aliens does not extinguish the quasi-
   sovereign interests at stake.
           The Government asserts there is a presumption against standing by
   plaintiffs who are not the objects of the government action they challenge.
   Our decision in DAPA rejected the applicability of this presumption. 104
   There, as here, the cases that the Government cites “concerned only
   nonprosecution (as distinguished from both nonprosecution and the
   conferral of benefits)” 105 or “merely reaffirmed that a plaintiff must satisfy
   the standing requirements.” 106               None of the cited cases concern state
   plaintiffs, who the Supreme Court has recognized “are not normal litigants”
   in the standing analysis. 107 The Government has not offered any reason why
   the presumption would apply here when it did not in DAPA.




           102
                 Murphy, 138 S. Ct. at 1481.
           103
             DAPA, 809 F.3d 134, 153 (5th Cir. 2015) (quoting Tex. Off. of Pub. Util. Counsel
   v. FCC, 183 F.3d 393, 449 (5th Cir. 1999)).
           104
                 DAPA, 809 F.3d at 154.
           105
               Id. (citing Linda R.S. v. Richard D., 410 U.S. 614, 615-16 (1973)); see also Sure-
   Tan, Inc. v. NLRB, 467 U.S. 883, 897 (1984).
           106
                 Id.
           107
              Massachusetts v. EPA, 549 U.S. 497, 518 (2007); cf. Sure-Tan, 467 U.S. at 897
   (observing that “private persons such as petitioners have no judicially cognizable interest
   in procuring enforcement of the immigration laws”).




                                                    19
Case: 21-40680          Document: 00516498357              Page: 20   Date Filed: 10/05/2022




                                            No. 21-40680


          Texas warrants special solicitude because of its procedural right under
   the APA to challenge DACA and Texas’ quasi-sovereign interest in alien
   classification, an area in which the State would like to, but cannot, regulate.
                                                  B
          Texas asserts standing based on direct injury. It claims that DACA
   inflicts pocketbook injuries on the State in the form of healthcare, education,
   and social services costs.
          Texas has satisfied the first standing requirement by demonstrating
   injury in fact. 108 Federal law requires the State to provide emergency
   Medicaid to noncitizens and public education to all children, regardless of
   their immigration status. 109 Texas presented evidence that it spends millions
   of dollars providing these services to unauthorized aliens each year. 110 As the
   district court’s opinion reflects, the estimated cost to Texas of providing
   Emergency Medicaid services to undocumented immigrants residing in
   Texas was $90 million in fiscal year 2013 and $73 million for 2015. 111 The
   Texas Health and Human Services Commission estimated that the state’s
   public hospital district facilities incurred approximately $596.8 million in
   uncompensated care for undocumented immigrants in fiscal year 2006 and
   $716.8 million in fiscal year 2008. 112 The record does not indicate precisely
   what portion of all costs for illegal aliens is spent on DACA recipients, but no




          108
                See TransUnion LLC v. Ramirez, 141 S. Ct. 2190, 2203 (2021).
          109
              See 42 C.F.R. § 435.406(b) (2022) (emergency Medicaid); Plyler v. Doe, 457
   U.S. 202, 230 (1982) (public education).
          110
                ROA.22959-61, 23020-21.
          111
                Dist. Ct. Op., 549 F. Supp. 3d at 593.
          112
                ROA.22960.




                                                 20
Case: 21-40680           Document: 00516498357              Page: 21       Date Filed: 10/05/2022




                                             No. 21-40680


   one disputes that some are. 113 An expert for defendants estimated that
   DACA recipients overall impose a cost of more than $250,000,000 on Texas
   per year and another $533,000,000 annually in costs to local Texas
   communities. 114 “For standing purposes, a loss of even a small amount of
   money is ordinarily an ‘injury.’” 115
           The Government cites estimates that if the DACA program were to
   be terminated, the State’s healthcare costs would increase for aliens who
   remain in Texas, because they would lose their jobs and employer-based
   health insurance and would rely more on emergency Medicaid. 116 That may
   be, but these estimates do not account for the cost savings—healthcare and
   educational—from others’ departure. 117 Texas would no longer be required
   to educate those who depart or the children who depart with them. In any
   event, this court held with regard to standing in the DAPA case that “[o]nce
   injury is shown, no attempt is made to ask whether the injury is outweighed
   by benefits the plaintiff has enjoyed from the relationship with the
   defendant.” 118 In resolving standing, courts do not engage in such an
   “accounting exercise.” 119


           113
               See DAPA, 809 F.3d 134, 155 (5th Cir. 2015) (holding that Texas established
   injury in fact without precisely quantifying the costs of issuing driver’s licenses to DAPA
   beneficiaries).
           114
                 ROA.23026.
           115
                 Czyzewski v. Jevic Holding Corp., 137 S. Ct. 973, 983 (2017).
           116
                 ROA.18005.
           117
              ROA.18004 (“These estimates are based on the loss of employment-based
   health insurance coverage and the need to rely on public sources of care.”).
           118
               DAPA, 809 F.3d 134, 155-56 (5th Cir. 2015) (quoting 13A Charles Alan
   Wright & Arthur R. Miller, Federal Practice and Procedure
   § 3531.4, at 147 (3d ed. 2015) (footnote omitted)).
           119
                 Id. at 156 (quoting NCAA v. Gov. of N.J., 730 F.3d 208, 223 (3d Cir. 2013)).




                                                   21
Case: 21-40680           Document: 00516498357            Page: 22       Date Filed: 10/05/2022




                                           No. 21-40680


           The defendants claim that this theory of injury lacks a limiting
   principle. If social services costs qualify as injury, they argue, states could
   routinely call on federal courts to broker complex debates over immigration
   policy. They liken this case to El Paso County v. Trump, 120 in which the
   county alleged injury because the Department of Defense canceled a
   construction project, thereby reducing economic activity and tax revenues. 121
   We held the county did not have standing, holding that a “loss of general tax
   revenues as an indirect result of federal policy is not a cognizable injury in
   fact.” 122 We recognized courts’ reluctance to recognize general tax injuries,
   which could result from virtually any federal action. 123
           This case is different. Texas does not allege a tax injury, let alone a
   generic one. It identifies expenditures in providing emergency medical
   services, social services and public education for illegal aliens. In El Paso, we
   expressly noted that “the loss of a specific tax revenue” could establish
   standing. 124 Specific social services costs likewise suffice. In other cases
   regarding DHS programs, we have specifically recognized a state’s
   “obligation to subsidize . . . additional aliens’ healthcare and education
   costs” as injury in fact. 125
           It may be true that standing theories based on social services costs
   could spur policy-oriented litigation. However, our precedent rejects the


           120
                 982 F.3d 332 (5th Cir. 2020).
           121
                 Id. at 338-39.
           122
                 Id. at 339.
           123
                 Id. at 339-41.
           124
                 Id. at 341.
           125
              Texas v. United States, 40 F.4th 205, 217 (5th Cir. 2022), cert. granted, __ S. Ct.
   __, 2022 WL 2841804; see also Texas v. Biden, 20 F.4th 928, 971 (5th Cir. 2021), rev’d on
   other grounds, 142 S. Ct. 2528 (2022).




                                                 22
Case: 21-40680         Document: 00516498357               Page: 23      Date Filed: 10/05/2022




                                           No. 21-40680


   significance of this risk. As we explained in DAPA, the Supreme Court
   considered similar arguments in Massachusetts and deemed them
   unpersuasive. 126 After Massachusetts, “the answer to those criticisms is that
   there are other ways to cabin policy disagreements masquerading as legal
   claims.” 127 Restrictions on standing, special solicitude, and causes of action
   serve this purpose. 128
          Texas has satisfied the second requirement for standing by showing
   that its costs are “fairly traceable” to DACA. 129 Texas contends that the
   rescission of DACA would cause some recipients to leave, thereby reducing
   the financial burdens on the State. It cites a survey of over three thousand
   DACA recipients in which twenty-two percent of respondents said they were
   likely or very likely to leave the country if DACA ended. 130 The Government
   presents evidence that many recipients would remain without DACA, but
   that does not controvert Texas’s showing that some would leave. 131
          The Government argues that DACA did not cause the injury because
   the State must pay for emergency Medicaid and education under preexisting
   federal law. 132 DACA is not the sole cause of the State’s injury, but DACA
   has exacerbated it. That is sufficient. In Massachusetts, the Court held that
   the State’s injury was traceable to EPA’s decision not to regulate greenhouse




          126
                DAPA, 809 F.3d 134, 161 (5th Cir. 2015).
          127
                Id.
          128
                Id.
          129
                Id. at 150 (quoting Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013)).
          130
                ROA.23060.
          131
                ROA.17968, 18075-76.
          132
                See 42 C.F.R. § 440.255(c) (2022); Plyler v. Doe, 457 U.S. 202, 230 (1982).




                                                 23
Case: 21-40680          Document: 00516498357             Page: 24       Date Filed: 10/05/2022




                                           No. 21-40680


   gas emissions. 133 Of course, the refusal to regulate was not the sole cause of
   the emissions.          It was enough that EPA’s decision “contribute[d] to
   Massachusetts’ injuries.” 134 Similarly, DACA has contributed to an injury,
   saddling the State with additional healthcare and education costs each year.
   The causal chain is much more direct than the one the Court accepted in
   Massachusetts. 135
           The third element of standing requires Texas to show that rescinding
   DACA will redress its injury. Normally, “[t]o satisfy redressability, a
   plaintiff must show that ‘it is likely, as opposed to merely speculative, that
   the injury will be redressed by a favorable decision.’” 136 With special
   solicitude, however, a state can establish redressability “without meeting all
   the normal standards.” 137 The standard is met “if there is some possibility
   that the requested relief” will reduce the harm. 138
           Texas has made the requisite showing. Those presently subject to
   DACA would be removable if the DACA program were ended, providing


           133
                 Massachusetts v. EPA, 549 U.S. 497, 523 (2007).
           134
              Id.; see also Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118,
   134 n.6 (2014) (“Proximate causation is not a requirement of Article III standing, which
   requires only that the plaintiff’s injury be fairly traceable to the defendant’s conduct.”).
           135
              See Massachusetts, 549 U.S. at 521-23 (holding that traceability was satisfied
   because EPA’s refusal to regulate contributed to motor-vehicle emissions, which may in
   turn contribute to a rise in sea levels, which may in turn erode state coastal property).
           136
              Inclusive Cmtys. Project, Inc. v. Dep’t of Treasury, 946 F.3d 649, 655 (5th Cir.
   2019) (emphasis omitted) (quoting Friends of the Earth, Inc. v. Laidlaw Env’t Servs. (TOC),
   Inc., 528 U.S. 167, 181 (2000)).
           137
              Massachusetts, 549 U.S. at 517-18 (quoting Lujan v. Defs. of Wildlife, 504 U.S.
   555, 572 n.7 (1992)).
           138
             Id. at 518; see also id. at 526 (holding that Massachusetts satisfied redressability
   because the risk of harm “would be reduced to some extent if petitioners received the relief
   they seek”).




                                                 24
Case: 21-40680       Document: 00516498357              Page: 25      Date Filed: 10/05/2022




                                         No. 21-40680


   incentives for some if not many to leave the United States, including Texas.
   There is evidence that if DACA were no longer in effect, at least some
   recipients would leave, and their departure would reduce the State’s
   Medicaid, social services and education costs for those individuals and their
   families who depart with them. Especially with the benefit of special
   solicitude, Texas has established that rescinding DACA would redress its
   harm. Accordingly, Texas has demonstrated standing based on its direct
   injury.
                                              IV
             As discussed above, while this appeal was pending, DHS concluded
   its rulemaking proceeding regarding DACA and issued a Final Rule.
   However, the Final Rule does not become effective until October 31, 2022. 139
   The issuance of the Final Rule does not moot the present appeal. The 2012
   DACA Memorandum would continue in full effect but for the district court’s
   judgment. Were we to reverse the district court’s judgment and conclude
   that the DACA Memorandum did not violate substantive law, its provisions
   would once again have full effect until October 31, 2022. Among other
   effects, such a ruling would permit DHS to grant DACA status to applicants
   before October 31, 2022, which it is not now permitted to do under the
   district court’s judgment. Whether the DACA Memorandum is inconsistent
   with the INA is ripe for decision and not moot.
                                              V
             For the first time on appeal, the Government argues that the States’
   claims fall outside the INA’s zone of interests. We need not consider zone-
   of-interests objections that were not raised below, but at times we have


             139
              Deferred Action for Childhood Arrivals, 87 Fed. Reg. 53,152 (Aug. 30, 2022) (to
   be codified at 8 C.F.R. pts 106, 236, and 274a).




                                              25
Case: 21-40680              Document: 00516498357              Page: 26      Date Filed: 10/05/2022




                                                No. 21-40680


   exercised our discretion to do so. 140 Even if we exercised that discretion here,
   we would conclude that the States’ claims fall within the zone of interests.
              The test here is “not ‘especially demanding.’” 141 We assess the zone
   of interests “in keeping with Congress’s ‘evident intent’ when enacting the
   APA ‘to make agency action presumptively reviewable.’” 142 The test is
   satisfied if the claims are “arguably within the zone of interests to be
   protected or regulated by the statute.” 143 The Supreme Court has “always
   conspicuously included the word ‘arguably’ in the test to indicate that the
   benefit of any doubt goes to the plaintiff.” 144 Review is foreclosed “only
   when a plaintiff’s ‘interests are so marginally related to or inconsistent with
   the purposes implicit in the statute that it cannot reasonably be assumed that
   Congress intended to permit the suit.’” 145
              With the INA, Congress “established a ‘comprehensive federal
   statutory scheme for regulation of immigration and naturalization’ and set
   ‘the terms and conditions of admission to the country and the subsequent
   treatment of aliens lawfully in the country.’” 146 The States argue that DACA


              140
               See Cibolo Waste, Inc. v. City of San Antonio, 718 F.3d 469, 474 n.4 (5th Cir. 2013)
   (citing cases).
              141
             Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 130 (2014)
   (quoting Match-E-Be-Nash-She-Wish Band of Pottawatomi Indians v. Patchak, 567 U.S. 209,
   224 (2012)).
              142
                    Patchak, 567 U.S. at 225 (quoting Clarke v. Sec. Indus. Ass’n, 479 U.S. 388, 399
   (1987)).
              143
              Id. at 224 (quoting Ass’n of Data Processing Serv. Orgs., Inc. v. Camp, 397 U.S.
   150, 153 (1970)).
              144
                    Id. at 225.
              145
                    Id. (quoting Clarke, 479 U.S. at 399).
              146
             Chamber of Com. v. Whiting, 563 U.S. 582, 587 (2011) (quoting DeCanas v. Bica,
   424 U.S. 351, 353 (1976)).




                                                     26
Case: 21-40680           Document: 00516498357              Page: 27       Date Filed: 10/05/2022




                                             No. 21-40680


   violates that scheme. They have an interest in seeing the INA enforced, and
   in participating in notice and comment to voice their concerns. 147
           In DAPA, we held that the states’ challenge fell within the INA’s zone
   of interests. 148 The Government argues that this case is different because of
   the different harms alleged. The driver’s license costs in DAPA fell within
   the INA, the Government says, because Congress permitted states to deny
   those benefits to unauthorized aliens. Not so, the Government argues, with
   emergency medical and public education costs, which federal law requires
   states to provide.
           This argument misunderstands the States’ claims. The States do not
   contest their obligation to pay these costs. Rather, they seek to reduce them.
   The INA encompasses their concerns about the financial burdens of illegal
   immigration. “It’s clear that the INA aimed, at least in part, to protect States
   from just those kinds of [fiscal] harms.” 149 The States’ objectives are
   consistent with the INA’s, so they pass the lenient zone-of-interests test.
                                                  VI
           We now turn to the merits. On summary judgment, the district court
   held that DACA violates the APA’s procedural and substantive
   requirements. 150 We review a grant of summary judgment de novo, applying
   the same standards as the district court. 151 Summary judgment is appropriate


           147
              See Arizona v. United States, 567 U.S. 387, 397 (2012); DAPA, 809 F.3d 134, 163
   (5th Cir. 2015).
           148
                 DAPA, 809 F.3d at 163.
           149
              Texas v. Biden, 20 F.4th 928, 971 (5th Cir. 2021), rev’d on other grounds, 142 S.
   Ct. 2528 (2022).
           150
                 Texas v. United States, 549 F. Supp. 3d 572, 603, 621 (S.D. Tex. 2021).
           151
                 Johnson v. World All. Fin. Corp., 830 F.3d 192, 195 (5th Cir. 2016).




                                                   27
Case: 21-40680           Document: 00516498357               Page: 28          Date Filed: 10/05/2022




                                             No. 21-40680


   “if the movant shows that there is no genuine dispute as to any material fact
   and the movant is entitled to judgment as a matter of law.” 152 When there
   are cross-motions for summary judgment, “we review each party’s motion
   independently, viewing the evidence and inferences in the light most
   favorable to the nonmoving party.” 153
                                                    A
           Procedurally, the States argue that DACA failed to undergo necessary
   notice and comment. The Government maintains that DACA is a general
   statement of policy exempt from notice and comment.
           The APA requires substantive rules to undergo notice and comment,
   whereas policy statements need not. 154 Substantive rules “create law.” 155
   They typically “grant rights, impose obligations, or produce other significant
   effects on private interests.” 156 By contrast, policy statements “announc[e]
   motivating factors the agency will consider, or tentative goals toward which
   it will aim, in determining the resolution of a substantive question of
   regulation.” 157 The notice-and-comment exemption for policy statements
   “must be narrowly construed.” 158


           152
                 Fed. R. Civ. P. 56(a).
           153
              Green v. Life Ins. Co. of N. Am., 754 F.3d 324, 329 (5th Cir. 2014) (quoting Duval
   v. N. Assur. Co. of Am., 722 F.3d 300, 303 (5th Cir. 2013)).
           154
              Pros. & Patients for Customized Care v. Shalala, 56 F.3d 592, 595 (5th Cir. 1995)
   (citing 5 U.S.C. § 553(b)(3)(A), (d)(2)).
           155
               W&T Offshore, Inc. v. Bernhardt, 946 F.3d 227, 237 (5th Cir. 2019) (quoting
   Phillips Petrol. Co. v. Johnson, 22 F.3d 616, 619 (5th Cir. 1994)).
           156
              Id. (quoting Avoyelles Sportsmen’s League, Inc. v. Marsh, 715 F.2d 897, 908 (5th
   Cir. 1983)).
           157
                 Shalala, 56 F.3d at 601 (quoting Phillips, 22 F.3d at 620).
           158
                 Id. at 595 (quoting United States v. Picciotto, 875 F.2d 345, 347 (D.C. Cir. 1989)).




                                                   28
Case: 21-40680          Document: 00516498357              Page: 29        Date Filed: 10/05/2022




                                            No. 21-40680


          We distinguish policy statements from substantive rules based on two
   criteria: whether the pronouncement “(1) ‘impose[s] any rights and
   obligations’ and (2) ‘genuinely leaves the agency and its decision-makers free
   to exercise discretion.’” 159 We are “mindful but suspicious of the agency’s
   own characterization” of what it has done. 160 “[C]ourts have long looked to
   the contents of the agency’s action, not the agency’s self-serving label, when
   deciding whether statutory notice-and-comment demands apply.” 161 Our
   primary focus is “whether the rule has binding effect on agency discretion or
   severely restricts it.” 162
          Under the first factor, DACA imposes rights and obligations. In
   Regents, 163 the Supreme Court explained that “the DACA Memorandum
   does not announce a passive non-enforcement policy; it created a program
   for conferring affirmative immigration relief.” 164 This relief is granted
   following extensive proceedings that are “effectively ‘adjudications.’” 165 At
   the memorandum’s direction, “USCIS solicited applications from eligible
   aliens, instituted a standardized review process, and sent formal notices
   indicating whether the alien would receive the two-year forbearance.” 166
   Over 800,000 individuals have obtained forbearance under these




          159
                DAPA, 809 F.3d 134, 171 (5th Cir. 2015) (quoting Shalala, 56 F.3d at 595).
          160
                Shalala, 56 F.3d at 595.
          161
                Azar v. Allina Health Servs., 139 S. Ct. 1804, 1812 (2019).
          162
                DAPA, 809 F.3d at 171 (quoting Shalala, 56 F.3d at 595).
          163
                140 S. Ct. 1891 (2020).
          164
                Id. at 1906.
          165
                Id. (alteration omitted).
          166
                Id.




                                                  29
Case: 21-40680           Document: 00516498357              Page: 30       Date Filed: 10/05/2022




                                             No. 21-40680


   directives. 167 This expansive, organized process has none of the tentative
   character of a policy statement. 168
           The relief at stake is of vital importance to recipients. 169 The program
   consists of two parts, a “forbearance component” and “eligibility for
   benefits.” 170 The two-year forbearance grant is “an ‘affirmative act of
   approval,’” 171 and “[t]he benefits attendant to deferred action provide
   further confirmation that DACA is more than simply a non-enforcement
   policy.” 172 “[B]y virtue of receiving deferred action,” recipients may seek
   work authorization and become eligible for Social Security and Medicare. 173
   “[A]ccess to these types of benefits is an interest ‘courts often are called
   upon to protect.’” 174                There is no doubt that these rewards
   “produce . . . significant effects on private interests.” 175
           The Government argues that DACA confers no rights because the
   memorandum says it does not. To be sure, the memorandum states that it
   “confers no substantive right, immigration status, or pathway to




           167
                 Dist. Ct. Op., 549 F. Supp. 3d at 599.
           168
            See Avoyelles Sportsmen’s League, Inc. v. Marsh, 715 F.2d 897, 908 (5th Cir. 1983);
   Am. Bus Ass’n v. United States, 627 F.2d 525, 530 (D.C. Cir. 1980).
           169
                 See DHS v. Regents of the Univ. of Cal., 140 S. Ct. 1891, 1914 (2020).
           170
                 Id. at 1911.
           171
                 Id. at 1906 (quoting Heckler v. Chaney, 470 U.S. 821, 831 (1985)).
           172
                 Id.
           173
                 Id.
           174
                 Id. (quoting Heckler, 470 U.S. at 832).
           175
             Avoyelles Sportsmen’s League, Inc. v. Marsh, 715 F.2d 897, 908 (5th Cir. 1983)
   (quoting Batterton v. Marshall, 648 F.2d 694, 702 (D.C. Cir. 1980)).




                                                  30
Case: 21-40680          Document: 00516498357              Page: 31        Date Filed: 10/05/2022




                                            No. 21-40680


   citizenship.” 176 But an agency’s characterization of its own action is only
   “the starting point.” 177 Our ultimate concern is the “contents of the agency’s
   action.” 178 Even on its face, the memorandum describes the significance of
   what it does. The memorandum directs agencies to “defer[] action for a
   period of two years, subject to renewal” for eligible individuals, and it says
   that USCIS “shall accept applications to determine whether these
   individuals qualify for work authorization during this period of deferred
   action.” 179 The memorandum attests to the rights that DACA makes
   available, and the reality goes beyond that.
          Under the second factor, we assess whether DACA genuinely leaves
   the agency and its decision-makers free to exercise discretion. An agency’s
   pronouncement “will be considered binding as a practical matter if it either
   appears on its face to be binding, or is applied by the agency in a way that
   indicates it is binding.” 180
          There is language in the memorandum that appears to confer
   discretion. It instructs agencies to review applications “on a case by case
   basis” and repeatedly refers to the program as an “exercise of prosecutorial
   discretion.” 181       Importantly, however, the memorandum narrows and



          176
             Memorandum from Janet Napolitano, Sec’y, Dep’t of Homeland Sec., to David
   Aguilar, Acting Comm’r, U.S. Customs and Border Prot., et al. (June 15, 2012) (DACA
   Memorandum) (ROA.350-52), https://www.dhs.gov/xlibrary/assets/s1-exercising-
   prosecutorial-discretion-individuals-who-came-to-us-as-children.pdf.
          177
                Pros. & Patients for Customized Care v. Shalala, 56 F.3d 592, 595 (5th Cir. 1995).
          178
                Azar v. Allina Health Servs., 139 S. Ct. 1804, 1812 (2019).
          179
                DACA Memorandum at 2-3.
          180
              DAPA, 809 F.3d 134, 171 (5th Cir. 2015) (quoting Gen. Elec. Co. v. EPA, 290
   F.3d 377, 383 (D.C. Cir. 2002)).
          181
                DACA Memorandum at 1-2.




                                                  31
Case: 21-40680              Document: 00516498357        Page: 32   Date Filed: 10/05/2022




                                          No. 21-40680


   channels that discretion. That is its stated purpose. It “set[s] forth how, in
   the exercise of our prosecutorial discretion, the Department of Homeland
   Security (DHS) should enforce the Nation’s immigration laws against
   certain young people.” 182 It lists a fixed set of “criteria [that] should be
   satisfied before an individual is considered for an exercise of prosecutorial
   discretion.” 183          It dictates what that discretion should be used to do.
   Agencies “should exercise prosecutorial discretion . . . by deferring action
   for a period of two years, subject to renewal.” 184
          There is a fact dispute over whether agents retain discretion to reject
   applicants who meet the criteria. The States cite evidence that a USCIS
   center in Texas never rejected an applicant who met the criteria. 185 But other
   evidence in the record shows the criteria are not dispositive. DACA training
   staff report that discretionary denials occur according to a totality of the
   circumstances standard that boils down to “whether or not you would want
   to live next door to the person.” 186
          Viewing this evidence in the light most favorable to the defendants,
   we assume that agents do have discretion to reject applicants who meet the
   criteria. Even so, DACA is not a policy statement. “The mere existence of
   some discretion is not sufficient, although it is necessary for a rule to be
   classified as a general statement of policy.” 187 Here, little else suggests that



          182
                Id. at 1.
          183
                Id.
          184
                Id. at 2.
          185
                ROA.23080.
          186
                ROA.7705; see also ROA.935-36.
          187
             Guardian Fed. Sav. & Loan Ass’n v. Fed. Sav. & Loan Ins. Corp., 589 F.2d 658,
   667 (D.C. Cir. 1978).




                                                 32
Case: 21-40680           Document: 00516498357               Page: 33       Date Filed: 10/05/2022




                                              No. 21-40680


   DACA would be a policy statement. DACA created a detailed, streamlined
   process for granting enormously significant, predefined benefits to over
   800,000 people. This constitutes a substantive rule. 188 Because DACA did
   not undergo notice and comment, it violates the procedural requirements of
   the APA.
                                                   B
           The States contend, and the district court held, that DACA also
   violates the APA’s substantive requirements. 189 The APA requires courts to
   “hold unlawful and set aside agency action” that is “arbitrary, capricious, an
   abuse of discretion, or otherwise not in accordance with law,” or “in excess
   of statutory jurisdiction, authority, or limitations, or short of statutory
   right.” 190       We assume without deciding that the two-part Chevron 191
   framework applies. 192
           Under Chevron, we first “ask whether Congress has ‘directly
   addressed the precise question at issue.’” 193 For many of the reasons we
   explained in DAPA, Congress has. “Federal governance of immigration and




           188
              See Pickus v. U.S. Bd. of Parole, 507 F.2d 1107, 1112-13 (D.C. Cir. 1974) (holding
   that parole guidelines were “substantive agency action, for they define a fairly tight
   framework to circumscribe the Board’s statutorily broad power” and “were of a kind
   calculated to have a substantial effect on ultimate parole decisions”).
           189
              Dist. Ct. Op., 549 F. Supp. 3d at 624 (holding that “DHS violated the APA with
   the creation of DACA and its continued operation”).
           190
                 5 U.S.C. § 706(2)(A), (C).
           191
                 Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837 (1984).
           192
                 See DAPA, 809 F.3d 134, 178 & n.160 (5th Cir. 2015).
           193
             Mayo Found. for Med. Educ. & Rsch. v. United States, 562 U.S. 44, 52 (2011)
   (quoting Chevron, 467 U.S. at 843).




                                                   33
Case: 21-40680       Document: 00516498357              Page: 34       Date Filed: 10/05/2022




                                         No. 21-40680


   alien status is extensive and complex.” 194 Congress created an intricate
   statutory scheme for determining which classes of aliens may receive lawful
   presence, 195 discretionary relief from removal, 196 deferred action, 197 and work
   authorization. 198 As we said in DAPA:
           In specific and detailed provisions, the INA expressly and
           carefully provides legal designations allowing defined classes of
           aliens to be lawfully present and confers eligibility for
           “discretionary relief allowing [aliens in deportation
           proceedings] to remain in the country.” Congress has also

           194
              DAPA, 809 F.3d 134, 178-79 (5th Cir. 2015) (quoting Arizona v. United States,
   567 U.S. 387, 396 (2012)).
           195
               Id. at 179 & n.162 (citing 8 U.S.C. §§ 1101(a)(20), 1255 (lawful permanent
   resident status); §§ 1101(a)(15), 1201(a)(1) (nonimmigrant status); §§ 1101(a)(42), 1157-
   59, 1231(b)(3) (refugee and asylum status); § 1182(d)(5) (humanitarian parole); § 1254a
   (temporary protected status)).
           196
             Id. & n.163 (citing 8 U.S.C. § 1158 (asylum); § 1227(d) (administrative stays of
   removal for victims of human trafficking and other serious crimes who assist law
   enforcement); § 1229b (cancellation of removal), § 1229c (voluntary departure)).
           197
                 Id. at 179 & n.164-66 (citing 8 U.S.C. § 1154(a)(1)(D)(i)(II), (IV) (Violence
   Against Women Act petitioners); § 1227(d)(2) (specifying that “[t]he denial of a request
   for an administrative stay of removal [for visa applicants who are victims of human
   trafficking and other serious crimes] shall not preclude the alien from applying
   for . . . deferred action, or a continuance or abeyance of removal proceedings under any
   other provision of the immigration laws”); USA PATRIOT Act of 2001, Pub. L. No. 107-
   56, § 423(b), 115 Stat. 272, 361 (immediate family members of lawful permanent residents
   killed by terrorism); National Defense Authorization Act for Fiscal Year 2004, Pub. L. No.
   108-136, § 1703(c)-(d), 117 Stat. 1392, 1694-95 (immediate family members of lawful
   permanent residents killed in combat and granted posthumous citizenship)).
           198
               Id. at 181 & n.172 (citing 8 U.S.C. § 1101(i)(2) (human-trafficking victims in
   lawful-temporary-resident status pursuant to a T-visa); § 1105a(a) (nonimmigrant battered
   spouses); § 1154(a)(1)(K) (grantees of self-petitions under the Violence Against Women
   Act); § 1158(c)(1)(B), (d)(2) (asylum applicants and grantees); § 1160(a)(4) (certain
   agricultural workers in lawful-temporary-resident status); § 1184(c)(2)(E), (e)(6) (spouses
   of L- and E-visa holders); § 1184(p)(3)(B) (certain victims of criminal activity in lawful-
   temporary-resident status pursuant to a U visa); § 1254a(a)(1)(B) (temporary-protected
   status holders); § 1255a(b)(3)(B) (temporary-resident status holders)).




                                               34
Case: 21-40680           Document: 00516498357             Page: 35      Date Filed: 10/05/2022




                                            No. 21-40680


           identified narrow classes of aliens eligible for deferred action,
           including certain petitioners for immigration status under the
           Violence Against Woman Act of 1994, immediate family
           members of lawful permanent residents (“LPRs”) killed by
           terrorism, and immediate family members of LPRs killed in
           combat and granted posthumous citizenship. . . .
           The INA also specifies classes of aliens eligible and ineligible
           for work authorization. . . . Congress “‘forcefully’ made
           combating the employment of illegal aliens central to ‘[t]he
           policy of immigration law,’” in part by “establishing an
           extensive ‘employment verification system,’ designed to deny
           employment to aliens who . . . are not lawfully present in the
           United States.” 199
           Congress’s rigorous classification scheme forecloses the contrary
   scheme in the DACA Memorandum. “Entirely absent from those specific
   classes” Congress defined is the group of 1.7 million aliens “who would be
   eligible for lawful presence” under DACA. 200 DACA creates a new class of
   otherwise removable aliens who may obtain lawful presence, work
   authorization, and associated benefits. Congress determined which aliens
   can receive these benefits, and it did not include DACA recipients among
   them. We agree with the district court’s reasoning and its conclusions that
   the DACA Memorandum contravenes comprehensive statutory schemes for
   removal, allocation of lawful presence, and allocation of work
   authorization. 201 DACA fails at step one of Chevron.



           199
               Id. at 179-81 (footnotes omitted) (first quoting Arizona, 567 U.S. at 396 (2012);
   and then quoting Hoffman Plastic Compounds, Inc. v. NLRB, 535 U.S. 137, 147 (2002)
   (alteration in original) (emphasis added) (quoting INS v. Nat’l Ctr. for Immigrants’ Rights,
   Inc., 502 U.S. 183, 194 n.8 (1991))).
           200
                 Id. at 179.
           201
                 See Dist. Ct. Op., 549 F. Supp. 3d at 607-10.




                                                  35
Case: 21-40680           Document: 00516498357              Page: 36       Date Filed: 10/05/2022




                                             No. 21-40680


           DHS asserts that the program set forth in the DACA Memorandum
   is an exercise of its inherent prosecutorial discretion. The district court
   cogently and thoroughly analyzed this argument and rejected it. 202 We agree
   with the district court.             As our court held in DAPA, “‘[a]lthough
   prosecutorial discretion is broad, it is not “unfettered.”’ Declining to
   prosecute does not transform presence deemed unlawful by Congress into
   lawful presence and confer eligibility for otherwise unavailable benefits based
   on that change.” 203
           Even if the INA were ambiguous, DACA would fail at step two
   because it is an unreasonable interpretation of the INA. 204 Like DAPA,
   DACA “undoubtedly implicates ‘question[s] of deep “economic and
   political significance” that [are] central to this statutory scheme; had
   Congress wished to assign that decision to an agency, it surely would have
   done so expressly.’” 205
           There is no “clear congressional authorization” for the power that
   DHS claims. 206           The Government cites provisions that authorize the
   Secretary to “[e]stablish[] national immigration enforcement policies and
   priorities” and to carry out the administration and enforcement of
   immigration laws, including to “establish such regulations,” “issue such
   instructions,” and “perform such other acts as he deems necessary for



           202
                 See id. at 605-06.
           203
              DAPA, 809 F.3d 134, 167 (5th Cir. 2015) (footnote omitted) (quoting Wayte v.
   United States, 470 U.S. 598, 608 (1985)).
           204
                 See id. at 182.
           205
                 Id. at 181 (quoting King v. Burwell, 576 U.S. 473, 486 (2015)).
           206
              West Virginia v. EPA, 142 S. Ct. 2587, 2614 (2022) (quoting Util. Air Regul. Grp.
   v. EPA, 573 U.S. 302, 324 (2014)).




                                                  36
Case: 21-40680          Document: 00516498357             Page: 37       Date Filed: 10/05/2022




                                           No. 21-40680


   carrying out his authority.” 207 Writing about these same provisions in
   DAPA, we said that these “broad grants of authority . . . cannot reasonably
   be construed as assigning ‘decisions of vast economic and political
   significance’ . . . to an agency.” 208
           The defendants’ attempts to distinguish DACA and DAPA are
   unavailing. They argue that DACA is different because DAPA contravened
   a statutory process for how parents can derive lawful classification from their
   children. While the INA contains no such process for DACA recipients, that
   does not reduce the conflict. It simply means that Congress made no
   provision for DACA recipients to obtain lawful presence. In any case, that
   contradiction was just one among the many that we identified. 209
           The defendants also attempt to distinguish DACA based on its size.
   About 4.3 million aliens would have been eligible for DAPA, whereas about
   1.5 million aliens are eligible for DACA. 210 The Government likens DACA
   to the Reagan Administration’s Family Fairness program, which deferred
   deportation indefinitely for about 1.5 million family members of legalized
   aliens. 211 This comparison is not revealing. As we explained in DAPA,
   “historical practice . . . ‘does not, by itself, create power,’ and in any event,
   previous deferred-action programs are not analogous.” 212 We specifically


           207
                 See 6 U.S.C. § 202(5); 8 U.S.C. § 1103(a).
           208
              DAPA, 809 F.3d at 183 (internal quotations and citations omitted) (quoting Util.
   Air Reg. Grp., 573 U.S. at 324); see also West Virginia, 142 S. Ct. at 2614 (“[A] vague
   statutory grant is not close to the sort of clear authorization required by our precedents.”).
           209
                 See DAPA, 809 F.3d at 179-81.
           210
                 See DAPA, 809 F.3d at 148; ROA.25167.
           211
                 ROA.573.
           212
               DAPA, 809 F.3d at 179, 184 (5th Cir. 2015) (footnote omitted) (quoting Medellin
   v. Texas, 552 U.S. 491, 532 (2008)).




                                                 37
Case: 21-40680           Document: 00516498357              Page: 38   Date Filed: 10/05/2022




                                             No. 21-40680


   distinguished the Family Fairness program for being “interstitial to a
   statutory legalization scheme.” 213 By contrast, “Congress has repeatedly
   declined to enact the Development, Relief, and Education for Alien Minors
   Act (‘DREAM Act’), features of which closely resemble DACA and
   DAPA.” 214
           The relevant comparison is between DAPA and DACA.                            Any
   difference in size does not meaningfully diminish the importance of the issues
   at stake. As the parties and their amici attest, DACA is of enormous political
   and economic significance to supporters and opponents alike.                       Amici
   businesses report that national GDP may contract by as much as $460 billion
   without DACA. 215 An expert for the Intervenors estimated that DACA
   contributes over $3.5 billion in net fiscal benefits to federal, state, and local
   entities. 216 Our concerns about the scale of DAPA apply with force here too.
           Like DAPA, DACA “is foreclosed by Congress’s careful plan; the
   program is ‘manifestly contrary to the statute.’” 217 DACA violates the
   substantive requirements of the APA.




           213
                 Id. at 185 (footnote omitted).
           214
                 Id.
           215
              See DHS v. Regents of the Univ. of Cal., 140 S. Ct. 1891, 1914 (2020) (reporting
   estimates that “excluding DACA recipients from the lawful labor force may . . . result in
   the loss of $215 billion in economic activity and an associated $60 billion in federal tax
   revenue over the next ten years”).
           216
                 ROA.23026.
           217
              DAPA, 809 F.3d at 186 (quoting Mayo Found. for Med. Educ. & Rsch. v. United
   States, 562 U.S. 44, 23 (2011)).




                                                  38
Case: 21-40680          Document: 00516498357               Page: 39       Date Filed: 10/05/2022




                                            No. 21-40680


                                                 VII
           The district court vacated and remanded DACA to DHS, and it
   granted a permanent injunction, which it stayed as to existing recipients. 218
   The defendants raise several remedies issues. First, they suggest that the
   district court lacked jurisdiction to vacate and enjoin DACA. Second, they
   argue that vacatur was inappropriate. Third, they dispute the nationwide
   scope of the injunction. Finally, they ask that this court retain the stay as to
   existing recipients pending additional appeal.
                                                  A
           After the conclusion of appellate briefing, in a Rule 28(j) 219 letter, the
   Government suggested for the first time that 8 U.S.C. § 1252(f)(1) deprives
   the district court of jurisdiction to vacate and enjoin DACA. 220 Section
   1252(f)(1) reads:
           (f) Limit on injunctive relief
           (1) In general
           Regardless of the nature of the action or claim or of the identity
           of the party or parties bringing the action, no court (other than
           the Supreme Court) shall have jurisdiction or authority to
           enjoin or restrain the operation of the provisions of [8 U.S.C.
           §§ 1221-32], other than with respect to the application of such




           218
                 ROA.25240-44.
           219
               See Fed. R. App. P. 28(j) (“If pertinent and significant authorities come to a
   party’s attention after the party’s brief has been filed—or after oral argument but before
   decision—a party may promptly advise the circuit clerk by letter, with a copy to all other
   parties, setting forth the citations. The letter must state the reasons for the supplemental
   citations, referring either to the page of the brief or to a point argued orally.”).
           220
                 Dkt. #222 (Rule 28(j) letter); see also Dkt. #223 (States’ response).




                                                  39
Case: 21-40680           Document: 00516498357             Page: 40       Date Filed: 10/05/2022




                                            No. 21-40680


           provisions to an individual alien against whom proceedings
           under such part have been initiated. 221
   The Supreme Court recently explained that “§ 1252(f)(1) generally prohibits
   lower courts from entering injunctions that order federal officials to take or
   to refrain from taking actions to enforce, implement, or otherwise carry out
   the specified statutory provisions.” 222
           We assume without deciding that the § 1252(f)(1) argument the
   Government has raised for the first time on appeal is not subject to
   forfeiture. 223 The statute does not bar the relief ordered here.
           As an initial matter, § 1252(f)(1) does not apply to vacatur. The
   Supreme Court has cautioned that, “[b]y its plain terms, and even by its title,
   [§ 1252(f)(1)] is nothing more or less than a limit on injunctive relief.” 224 We
   have declined to extend the statutory bar to vacatur because of this
   admonition and the “meaningful differences” between injunctions and
   vacatur.225        Vacatur is “a less drastic remedy.” 226              “Apart from the
   constitutional or statutory basis on which the court invalidated an agency
   action, vacatur neither compels nor restrains further agency decision-
   making.” 227


           221
                 8 U.S.C. § 1252(f)(1).
           222
                 Garland v. Aleman Gonzalez, 142 S. Ct. 2057, 2065 (2022).
           223
              See Biden v. Texas, 142 S. Ct. 2528, 2540 n.4 (2022) (expressing no view on
   whether § 1252(f)(1) is “subject to forfeiture”).
           224
              Id. at 2540 (quoting Reno v. Am.-Arab Anti-Discrimination Comm., 525 U.S. 471,
   481 (1999)).
           225
            Texas v. United States, 40 F.4th 205, 219 (5th Cir. 2022), cert. granted, __S. Ct.
   __, 2022 WL 2841804.
           226
                 Id. (quoting Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 165 (2010)).
           227
                 Id. at 220.




                                                 40
Case: 21-40680       Document: 00516498357              Page: 41      Date Filed: 10/05/2022




                                         No. 21-40680


           Nor does § 1252(f)(1) apply to the injunction in this case. The district
   court’s judgment vacates the DACA Memorandum but stays the vacatur as
   to those who have been granted DACA status. No present DACA recipient
   is subject to removal under the district court’s existing judgment.
           As to those seeking admission to the DACA program, as noted,
   § 1252(f)(1) prohibits injunctions only as to §§ 1221-1232. Nothing in
   §§ 1221-1232 authorizes DHS to broaden the categories of aliens who are
   entitled to lawful presence in the United States, and the district court
   correctly so held. The district court’s judgment does prohibit the grant of
   DACA status to those who were not presently DACA recipients at the time
   of the district court’s judgment. However, that judgment does not require
   the removal of any DACA applicant. It bears repeating: the district court’s
   judgment does not require DHS to remove anyone.
                                               B
           We next consider the propriety of vacatur. We review the district
   court’s vacatur decision for abuse of discretion. 228 Two factors determine
   whether vacatur is warranted: “(1) the seriousness of the deficiencies of the
   action, that is, how likely the agency will be able to justify its decision on
   remand; and (2) the disruptive consequences of the vacatur.” 229 Remand
   without vacatur of the agency action is “generally appropriate when there is




           228
               Standing Rock Sioux Tribe v. U.S. Army Corps of Eng’rs, 985 F.3d 1032, 1051
   (D.C. Cir. 2021).
           229
              United Steel v. Mine Safety & Health Admin., 925 F.3d 1279, 1287 (D.C. Cir.
   2019) (quoting Heartland Reg’l Med. Ctr. v. Sebelius, 556 F.3d 193, 197 (D.C. Cir. 2009)).




                                              41
Case: 21-40680          Document: 00516498357             Page: 42    Date Filed: 10/05/2022




                                           No. 21-40680


   at least a serious possibility that the agency will be able to substantiate its
   decision given an opportunity to do so.” 230
           Under the first factor, DACA’s deficiencies are severe. The district
   court’s excellent opinion correctly identified fundamental substantive
   defects in the program. The DACA Memorandum contradicts significant
   portions of the INA. There is no possibility that DHS could obviate these
   conflicts on remand.
           New Jersey suggests DACA’s deficiencies are not severe and remand
   without vacatur is appropriate because “even assuming DACA is unlawful”
   “the Supreme Court itself has recognized that significant policy choices
   remain available to DHS.”               New Jersey asserts DHS is engaged in
   promulgating a new regulation and “some form of forbearance explicitly
   ‘remain[s] squarely within [DHS’s] discretion.’” The Supreme Court has
   recognized that the DACA Memorandum has two components, forbearance
   and benefits. 231 But in order to determine whether the district court abused
   its discretion in ordering vacatur of the DACA Memorandum, we need not
   and do not decide, in light of our holdings today that the DACA
   Memorandum was contrary to provisions of the INA, what the bounds of
   DHS’s discretion with regard to “forbearance without benefits” might be.
           First, the district court stayed vacatur as to existing DACA
   recipients. 232 Second, the district court’s decision not to stay vacatur as to
   the grant of new DACA permits implicitly and reasonably recognized that the


           230
               Tex. Ass’n of Mfrs. v. U.S. Consumer Prod. Safety Comm’n, 989 F.3d 368, 389-90
   (5th Cir. 2021).
           231
              DHS v. Regents of the Univ. of Cal., 140 S. Ct. 1891, 1913 (2020) (“[D]eferred
   action coupled with the associated benefits are the two legs upon which the DACA policy
   stands.”).
           232
                 Dist. Ct. Op., 549 F. Supp. 3d at 624; ROA.25243.




                                                42
Case: 21-40680          Document: 00516498357              Page: 43   Date Filed: 10/05/2022




                                            No. 21-40680


   pool of DACA recipients who might come to rely on DACA’s forbearance as
   to removal should not be enlarged pending appeal. Third, the district court
   explicitly left open how DHS might address “forbearance without the award
   of benefits” in the then-ongoing rulemaking. 233
           The second factor in considering the propriety of vacatur is the
   disruptive consequences. New Jersey argues that the district court neglected
   the weighty reliance interests that have developed. On the contrary, the
   district court recognized that “[h]undreds of thousands of individual DACA
   recipients, along with their employers, states, and loved ones, have come to
   rely on the DACA program.” 234                  Because DACA has created “such
   significant reliance,” the district court decided to stay the effects of vacatur
   as to the existing recipients, who could both retain current benefits and seek
   to renew them, pending the outcome of a rulemaking proceeding. 235
           Especially in light of DACA’s critical substantive failings, the district
   court was well within its discretion to order vacatur. 236 The district court
   further exhibited restraint by partially and temporarily staying the application
   of its vacatur order.
                                                  C
           The defendants also contest the nationwide scope of the district
   court’s judgment. We review the grant of a permanent injunction for abuse




           233
                 Dist. Ct. Op., 549 F. Supp. 3d at 622.
           234
                 ROA.25242.
           235
                 ROA.25242-43.
           236
             See Am. Bankers Ass’n v. Nat’l Credit Union Ass’n, 934 F.3d 649, 673 (D.C. Cir.
   2019) (quoting United Steel v. Mine Safety & Health Admin., 925 F.3d 1279, 1287 (D.C. Cir.
   2019)) (“When a rule is contrary to law, the ‘ordinary practice is to vacate’ it.”).




                                                  43
Case: 21-40680           Document: 00516498357              Page: 44        Date Filed: 10/05/2022




                                             No. 21-40680


   of discretion. 237 “A district court abuses its discretion if it (1) relies on clearly
   erroneous factual findings or erroneous conclusions of law when deciding to
   grant the injunction, or (2) misapplies the factual or legal conclusions when
   fashioning its injunctive relief.” 238
           The district court explained that a nationwide injunction was
   appropriate because the “public interest of the nation is always served by the
   cessation of a program that was created in violation of law and whose
   existence violates the law.” 239 It considered the “reliance interests of the
   Plaintiff States on the duly enacted immigration laws of this country, the
   interests of the public in having the Government and its agencies comply with
   the law, and the significant reliance interests that DACA has engendered
   since its inception” and concluded that nationwide relief with a partial stay
   was appropriate. 240
           This reasoning was not an abuse of discretion. Our decision to uphold
   the nationwide injunction, rather than more narrowly tailored relief, is based
   on our reading of circuit precedent. “In the context of immigration law,
   broad relief is appropriate to ensure uniformity and consistency in
   enforcement.” 241          A more limited remedy would “detract[] from the
   ‘integrated scheme of regulation’ created by Congress.’” 242



           237
                 Valentine v. Collier, 993 F.3d 270, 280 (5th Cir. 2021).
           238
                 Id. (internal quotations omitted).
           239
                 ROA.25241.
           240
                 ROA.25244.
           241
              Texas v. United States, 40 F.4th 205, 229 n.18 (5th Cir. 2022), cert. granted, __
   S. Ct. __, 2022 WL 2841804.
           242
              DAPA, 809 F.3d 134, 187 (5th Cir. 2015) (quoting Arizona v. United States, 567
   U.S. 387, 402 (2012)).




                                                   44
Case: 21-40680          Document: 00516498357               Page: 45        Date Filed: 10/05/2022




                                             No. 21-40680


                                                   D
           Finally, New Jersey requests that we retain the stay of the injunction
   as to current DACA recipients pending further appeal. The plaintiff States
   do not indicate any opposition to this request.
           A stay is “an exercise of judicial discretion,” and “[t]he propriety of
   its issue is dependent upon the circumstances of the particular case.” 243 Our
   stay inquiry considers four factors: “(1) whether the stay applicant has made
   a strong showing that he is likely to succeed on the merits; (2) whether the
   applicant will be irreparably injured absent a stay; (3) whether issuance of the
   stay will substantially injure the other parties interested in the proceeding;
   and (4) where the public interest lies.” 244 We do not apply the factors “in a
   rigid, mechanical fashion.” 245 Our stay authority permits responsible action
   when we are “faced with serious legal questions that merit careful scrutiny
   and judicious review.” 246
           The legal questions that DACA presents are serious, both to the
   parties and to the public. In our view, the defendants have not shown that
   there is a likelihood that they will succeed on the merits. But we are mindful
   that, in the similar DAPA case, the Supreme Court was equally divided over
   our judgment. 247           We also recognize that DACA has had profound
   significance to recipients and many others in the ten years since its




           243
               Nken v. Holder, 556 U.S. 418, 433 (2009) (quoting Virginian Ry. Co. v. United
   States, 272 U.S. 658, 672-73 (1926)).
           244
                 Veasey v. Perry, 769 F.3d 890, 892 (5th Cir. 2014).
           245
                 United States v. Baylor Univ. Med. Ctr., 711 F.2d 38, 39 (5th Cir. 1983).
           246
                 Campaign for S. Equality v. Bryant, 773 F.3d 55, 57 (5th Cir. 2014).
           247
                 United States v. Texas, 579 U.S. 547, 548 (2016) (per curiam).




                                                   45
Case: 21-40680          Document: 00516498357                Page: 46     Date Filed: 10/05/2022




                                              No. 21-40680


   adoption. 248       Given the “uncertainty of final disposition” 249 and the
   “inevitable disruption that would arise from a lack of continuity and
   stability,” 250 we preserve the stay as to existing recipients.
                                          *        *         *
          The judgment of the district court is AFFIRMED in part. This case
   is REMANDED to the district court, rather than DHS. The motion for a
   partial stay is GRANTED pending a further order of this court or the
   Supreme Court.




          248
                See DHS v. Regents of the Univ. of Cal., 140 S. Ct. 1891, 1913-15 (2020).
          249
                Ruiz v. Estelle, 650 F.2d 555, 565 (5th Cir. 1981).
          250
                Campaign for S. Equality, 773 F.3d at 58.




                                                  46